ORDER

PER CURIAM:
Darryl Isgriggs (“Father”) appeals from a judgment entered in the Circuit Court of Boone County granting a motion to modify the child support provisions of the decree of dissolution of marriage between Father and Laura Isgriggs (“Mother”). Father also challenges the trial court’s award of $750.00 in attorney’s fees to Mother and its order that Father pay half of the previously incurred chiropractic bills for one of the children. After a thorough review of the record, we conclude that the judgment is supported by substantial evidence, is not against the weight of the evidence, and that no error of law appears. No jurisprudential purpose would be served by a formal, published opinion; however, a memorandum explaining the reasons for *805our decision has been provided to the parties.
Judgment affirmed. Rule 84.16(b).